Exhibit 10.14

 

QUOTA SHARE RETROCESSION AGREEMENT

 

This Quota Share Retrocession Agreement (this “Agreement”), dated as of
April 28, 2004, is made and entered into by and between ASSURED GUARANTY CORP.,
formerly known as ACE GUARANTY CORP. (the “Retrocedent”), an insurance company
organized and licensed under the laws of the State of Maryland, and ACE TEMPEST
RE USA, INC. for and on behalf of ACE AMERICAN INSURANCE COMPANY (the
“Retrocessionaire”), a Pennsylvania insurance company.

 

In consideration of the mutual covenants herein contained and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Retrocedent and the Retrocessionaire agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.  Definitions.  For all purposes with regard to this Agreement, the
following terms shall have the following meanings:

 

A.                                   “Allocated Loss Adjustment Expenses” means
expenses paid by the Retrocedent on or after the Effective Date in connection
with (i) the adjustment of claims under the Reinsurance Agreements, including,
without limitation, court costs, interest upon judgments as it accrues, and
allocated investigation, adjustment, and legal expenses chargeable to the
investigation, negotiation, settlement or defense of a claim or (ii) the
protection, perfection or exercise of any subrogation, salvage or recoupment
rights under a Reinsurance Agreement.  For the avoidance of doubt, “Allocated
Loss Adjustment Expenses” does not include salaries paid to employees of the
Retrocedent or other overhead expenses.

 

B.                                     “Collateral Amount” has the meaning set
forth in Section 8.1.

 

C.                                     “Commutation Amount” means the
consideration payable to a ceding company under a Reinsurance Agreement upon the
commutation of such Reinsurance Agreement.

 

D.                                    “Commuted Reinsurance Agreement” means a
Reinsurance Agreement that has been commuted with the prior written consent of
the Retrocessionaire, which consent will not be unreasonably withheld.  By way
of example only, the Retrocessionaire’s consent in respect of a proposed
commutation of a Reinsurance Agreement will not have been unreasonably withheld
if the Retrocessionaire believes, in good faith, that the consideration demanded
by the ceding company in respect of the proposed commutation would be excessive.

 

E.                                      “Covered Losses” means Reinsurance
Agreement Losses and Allocated Loss Adjustment Expenses.

 

--------------------------------------------------------------------------------


 

F.                                      “Deposit Amount” means, as of any date
of determination, an amount equal to (i) the premiums retained as a deposit by
the Retrocedent on the Upfront Premium Payment Date in accordance with Article 5
hereof plus (ii) amounts previously transferred to the Retrocedent in accordance
with Article 8 hereof minus (iii) amounts previously appropriated by the
Retrocedent in accordance with Article 8 hereof minus (iv) amounts previously
transferred to the Retrocessionaire in accordance with Article 8 hereof plus (v)
interest credited in accordance with Article 8 hereof.

 

G.                                     “Effective Date” means April 1, 2004.

 

H.                                    “Extra Contractual Obligations” means,
with respect to any Reinsurance Agreement, any and all liabilities (whether they
constitute compensatory, consequential, exemplary or punitive damages) not
covered under any provision of such Reinsurance Agreement that arise from the
handling of any claim on business covered thereunder, including without
limitation, liabilities arising due to the failure by the Retrocessionaire
(acting pursuant to the authority granted to it in Article 6 hereof) to settle
within the policy limit, or by reason of alleged or actual negligence or bad
faith of the Retrocessionaire in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against the insured
thereunder or in the preparation or prosecution of an appeal consequent upon
such action.  Notwithstanding the preceding, Extra Contractual Obligations shall
not include such liabilities that arise from the Retrocedent’s intentional or
reckless disregard of its obligations under this Agreement (including without
limitation the Retrocedent’s obligation under Article 7 to provide copies to the
Retrocessionaire of all claims notices received by the Retrocedent).

 

I.                                         “Novation Agreement” means an
agreement among the Retrocedent, the Retrocessionaire and a ceding company under
a Reinsurance Agreement whereby (i) all of Retrocedent’s right, title, interest
and obligations in, to and under such Reinsurance Agreement are assigned to the
Retrocessionaire, (ii) all of Retrocedent’s obligations under such Reinsurance
Agreement are assumed by the Retrocessionaire and (iii) the Retrocedent is
released by the ceding company of all liability under such Reinsurance
Agreement.

 

J.                                        “Quarterly Report” has the meaning set
forth in Section 7.1.

 

K.                                    “Reinsurance Agreements” means those
reinsurance agreements entered into by the Retrocedent that are described in
Annex A hereto.

 

L.                                      “Reinsurance Agreement Losses” means
amounts paid by the Retrocedent on or after the Effective Date under the terms
of a Reinsurance Agreement in respect of (i) claims incurred under such
Reinsurance Agreement, including, without limitation, amounts paid in settlement
of claims and in satisfaction of judgments, (ii) loss adjustment expenses of the
reinsured that are ceded to the Retrocedent under such Reinsurance Agreement and
(iii) Extra Contractual Obligations in respect of such Reinsurance Agreement.

 

2

--------------------------------------------------------------------------------


 

M.                                 “Retrocession Term” has the meaning set forth
in Article 2.

 

N.                                    “Upfront Premium Payment Date” means the
second business day following the date upon which the approval or
non-disapproval of this Agreement by both the Pennsylvania Insurance Department
and the Maryland Insurance Administration is obtained.

 

Section 1.2.  Headings.  All captions, headings or titles preceding any
Section or Article in this Agreement are solely for convenience of reference and
are not part of this Agreement and shall not affect its meaning, construction or
effect.

 

Section 1.3.  Other Interpretative Provisions.  The following interpretive
provisions apply to this Agreement:  (a) a reference to any document or
agreement shall include such document or agreement as amended, modified or
supplemented from time to time in accordance with its terms and the terms of
this Agreement; (b) the singular includes the plural and the plural includes the
singular; (c) the words “include,” “includes,” and “including” are not limiting;
and (d) the words “herein,” “hereof,” “hereunder,” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

ARTICLE 2

 

TERM

 

Section 2.1.  Term.  Subject to the approval or non-disapproval of this
Agreement by the Pennsylvania Insurance Department and the Maryland Insurance
Administration, the term of this Agreement (the “Retrocession Term”) shall
commence at 12:01 a.m., Eastern Standard Time, on the Effective Date and shall
remain in force until such time as the Retrocedent has no further liability
under the Reinsurance Agreements.

 

ARTICLE 3

 

TYPE AND BUSINESS COVERED

 

Quota share retrocession in respect of the Reinsurance Agreements.

 

ARTICLE 4

 

COVERAGE

 

The Retrocedent hereby cedes to the Retrocessionaire, and the Retrocessionaire
hereby assumes as reinsurance from the Retrocedent and agrees to pay
Retrocedent, (i) 100% of Covered Losses paid by the Retrocedent in respect of
the Reinsurance Agreements and (ii)

 

3

--------------------------------------------------------------------------------


 

100% of Commutation Amounts paid by the Retrocedent in respect of Commuted
Reinsurance Agreements.

 

ARTICLE 5

 

RETROCESSION PREMIUM

 

Section 5.1.                                Upfront Premium.  On the Upfront
Premium Payment Date, the Retrocedent will pay to the Retrocessionaire premium
in the amount of $30,555,507, of which (i) $28,811,004 will be paid to the
Retrocessionaire in cash and (ii) $1,744,503 will be retained by the Retrocedent
as a deposit.

 

Section 5.2.                                Periodic Premium.  The Retrocedent
will pay to the Retrocessionaire, in accordance with Article 7 hereof, 100% of
the premiums (less brokerage and ceding commissions) received on or after the
Effective Date in respect of the Reinsurance Agreements.

 

ARTICLE 6

 

CLAIMS MANAGEMENT; SETTLEMENTS; ADMINISTRATION; RIGHTS OF ASSOCIATION

 

Section 6.1.  Claims Management.  The Retrocessionaire agrees to take any and
all actions necessary or appropriate for the management of claims arising under
the Reinsurance Agreements, including without limitation investigating,
assessing, adjusting, arbitrating, litigating and settling claims, as
appropriate, and shall conduct itself with the utmost good faith in taking such
actions.  The Retrocessionaire is hereby authorized and directed to undertake
all such actions on behalf of the Retrocedent.

 

Section 6.2.  Claims Settlements.  The Retrocedent agrees to abide by the claim
settlements of the Retrocessionaire.  The Retrocessionaire shall be the sole
judge of (i) the interpretation of the Reinsurance Agreements, (ii) what shall
constitute a claim under the Reinsurance Agreements and (iii) the Retrocedent’s
liability under the Reinsurance Agreements and the proper amounts for the
Retrocedent to pay thereunder.

 

Section 6.3.  Administration.  The Retrocessionaire agrees to take any and all
actions necessary or appropriate for the administration of the Reinsurance
Agreements, including without limitation determining the amount of collateral to
be posted under such Reinsurance Agreements, and shall conduct itself with the
utmost good faith in taking such actions.  The Retrocessionaire is hereby
authorized and directed to undertake all such actions on behalf of the
Retrocedent.  The Retrocedent will use commercially reasonable efforts to assist
the Retrocessionaire in the collection of premium in respect of the Reinsurance
Agreements.

 

4

--------------------------------------------------------------------------------


 

Section 6.4.  Rights of Association.  Subject to the foregoing, the Retrocedent
shall have the right and shall be given the opportunity to, at its own expense,
associate with the Retrocessionaire in the defense of any suit or proceeding
arising out of or connected with any claim under a Reinsurance Agreement.  In
such event, the Retrocessionaire and the Retrocedent shall cooperate in all
aspects of the defense of such suit or proceeding.

 

ARTICLE 7

 


REPORTS AND REMITTANCES


 

Section 7.1.  Quarterly Report.  Within 30 days following the end of each
calendar quarter during the Retrocession Term, the Retrocedent will prepare and
deliver to the Retrocessionaire a report (the “Quarterly Report”) containing
information relevant to the calculation of the amount (other than amounts due
and owing pursuant to Article 8 hereof) owed by or to the Retrocessionaire
hereunder in respect of such calendar quarter (which report shall be in such
form as the Retrocedent and the Retrocessionaire shall reasonably agree).

 

Section 7.2.  Remittances.  (a)  Net payments owed to the Retrocessionaire shall
accompany the Quarterly Report.  Net payments owed to the Retrocedent shall be
made within ten (10) business days of delivery of the Quarterly Report;
provided, however, at the option and upon the demand of the Retrocedent, but
solely when the Retrocedent is in receipt of a cash call in excess of $100,000
arising from obligations owed on a single Reinsurance Agreement, the Retrocedent
shall be paid by wire transfer of same day federal funds within five business
days following the date of receipt by the Retrocessionaire of a report
identified as a “Special Loss Accounting,” which shall indicate on its face
that:

 

a)              the net amount then due from the Retrocessionaire is in excess
of $100,000, and

b)             the obligation arises from a single Reinsurance Agreement and

c)              the Retrocedent’s obligation is due to be paid by wire transfer
within five business days.

 

Amounts paid pursuant to a Special Loss Accounting shall be credited in the
Quarterly Report that follows the submission of a Special Loss Accounting.

 

(b)  Notwithstanding anything to the contrary set forth in clause (a) of this
Section 7.2, no payments shall be made hereunder until this Agreement has been
approved or non-disapproved by both the Pennsylvania Insurance Department and
the Maryland Insurance Administration.

 

Section 7.3.  Claims Notices, Bordereaux and Other Information Received from
Ceding Companies.  The Retrocedent shall deliver copies of all notices
(including, without limitation, claim notices), bordereaux, requests for
collateral and any and all other information it receives in respect of the
Reinsurance Agreements within 10 business days of the Retrocedent’s receipt
thereof.

 

5

--------------------------------------------------------------------------------


 

Section 7.4.  Reserve Report.  Within 30 days following the end of each calendar
quarter during the Retrocession Term, the Retrocessionaire will prepare and
deliver to the Retrocedent a report containing the Retrocessionaire’s good faith
estimate of the loss reserves to be established by the Retrocedent in respect of
the Reinsurance Agreements ceded hereunder as of the end of such calendar
quarter.  The Retrocedent shall have no obligation to establish reserves in
accordance with such recommendations.

 

Section 7.5.  Net Cash Flow Adjustment.  No later than 45 days after the end of
each calendar year during the Retrocession Term, the Retrocedent will prepare
and deliver to the Retrocessionaire a report (the “Net Cash Flow Report”)
setting forth (a) the aggregate amount, if any, paid by the Retrocedent to the
Retrocessionaire pursuant to Article 5 hereof during such calendar year and (b)
the aggregate amount, if any, paid by the Retrocessionaire pursuant to Article 4
hereof during such calendar year, other than such amounts paid directly to the
ceding company by the Retrocessionaire.  If the amount determined pursuant to
clause (a) above is greater than the amount determined pursuant to clause (b)
above, the Retrocedent will pay to the Retrocessionaire the Net Cash Flow
Adjustment Amount together with the Net Cash Flow Report.  If the amount
determined pursuant to clause (b) above is greater than the amount determined
pursuant to clause (a) above, the Retrocessionaire will pay to the Retrocedent
the absolute value of the Net Cash Flow Adjustment Amount within ten (10)
business days of delivery of the Net Cash Flow Report.  “Net Cash Flow
Adjustment Amount” means, in respect of a calendar year, the (i) the amount
determined pursuant to clause (a) for such calendar year minus the amount
determined pursuant to clause (b) for such calendar year divided by (ii) 2
multiplied by (iii) the interest rate payable on the first three-month U.S.
Treasury Bill issued during such calendar year.

 

ARTICLE 8

 

COLLATERAL

 

Section 8.1.  Quarterly True Up.  No later than five days prior to the end of
each calendar quarter during the Retrocession Term (such calendar quarter, the
“Current Quarter”), the Retrocedent will provide to the Retrocessionaire a good
faith written estimate of the amount (such amount, the “Collateral Amount”) of
collateral that the Retrocedent will be required to post as of the end of such
Current Quarter in respect of the Reinsurance Agreements and a good faith
written estimate of the Deposit Amount as of the end of such Current Quarter. 
If the Collateral Amount as of the end of any Current Quarter exceeds the
Deposit Amount as of the end of such Current Quarter, the Retrocessionaire will
transfer such difference to the Retrocedent no later than the last business day
of such Current Quarter.  If the Collateral Amount as of the end of any Current
Quarter is less than the Deposit Amount as of the end of such Current Quarter,
the Retrocedent will transfer such difference to the Retrocessionaire no later
than the last business day of such Current Quarter.

 

6

--------------------------------------------------------------------------------


 

Section 8.2.  True Up Following Novation.  Within five business days of any day
(such day, the “Novation Date”) during the Retrocession Term upon which the
Retrocedent, the Retrocessionaire and a ceding company execute and deliver a
Novation Agreement, the Retrocedent will provide to the Retrocessionaire a
written statement of the Collateral Amount as of the Novation Date and, if the
Collateral Amount is less than the Deposit Amount as of such Novation Date, the
Retrocedent will promptly (and in any event within five business days of such
Novation Date) transfer such difference to the Retrocessionaire.

 

Section 8.3.  True Up Following Retrocessionaire’s Request.  From time to time
during the Retrocession Term, the Retrocessionaire may request that the
Retrocedent provide a written statement of the Collateral Amount as of any day
during the Retrocession Term and, if the Collateral Amount is less than the
Deposit Amount as of such day, the Retrocedent will promptly (and in any event
within five business days of such day) transfer such difference to the
Retrocessionaire.

 

Section 8.4.  Use of Deposit Amount; Crediting of Interest.  At any time after
the Retrocessionaire fails to pay any Covered Losses or Commutation Amounts
owing to the Retrocedent under this Agreement as and when due, the Retrocedent
may appropriate so much of the Deposit Amount as may be required to cure such
default.  Until such time as the Deposit Amount has been utilized in such manner
or returned to the Retrocessionaire pursuant to the terms hereof, interest
thereon will be credited to the Retrocessionaire quarterly at rate per annum
equal to the lesser of (i) the prime rate as of the first business day of such
calendar quarter and (ii) the interest rate payable on the first six-month U.S.
Treasury Bill issued during such calendar quarter.  Upon expiry of the
Retrocessionaire’s liability hereunder, the Retrocedent shall return to the
Retrocessionaire the balance of the Deposit Amount as of such date of expiry.

 

Section 8.5.  Financial Statement Credit.  The Retrocessionaire agrees to take
all actions as may be necessary to permit the Retrocedent to obtain financial
statement credit in all United States jurisdictions for the reinsurance provided
by this Agreement.  It is understood and agreed that any term or condition
required to be included in this Agreement for the Retrocedent to receive
statutory financial statement credit will be deemed to be incorporated in this
Agreement by reference.

 

ARTICLE 9

 

AMENDMENT OF REINSURANCE AGREEMENTS; NOVATION AGREEMENTS

 

Section 9.1.  Amendment of Reinsurance Agreements.  Any amendments, extensions,
endorsements or alteration to the Reinsurance Agreements will be submitted to
the Retrocessionaire for advance approval, and no amendment, extension,
endorsement or alteration of any Reinsurance Agreement will be effective as
between the Retrocedent and the Retrocessionaire unless the Retrocessionaire’s
prior written approval has been obtained.

 

7

--------------------------------------------------------------------------------


 

Section 9.2.  Novation Agreements.  The Retrocedent and the Retrocessionaire
will use commercially reasonable efforts to negotiate, execute and deliver
Novation Agreements.  Other than the consideration set forth in this Agreement,
no consideration will be payable to or by either party hereto in connection with
the execution and delivery of any Novation Agreement.  The Retrocedent and
Retrocessionaire shall execute, acknowledge or verify, and deliver any and all
agreements, documents, instruments, reports or filings, and take any and all
other actions, which from time to time may be reasonably requested by the other
party to this Agreement to carry out the purposes and intent of this Section. 
Without limiting the generality of the preceding sentence, at the request of the
Retrocessionaire in connection with the execution and delivery of a Novation
Agreement, the Retrocedent will deliver a letter (in form and substance
satisfactory to the Retrocessionaire) to the ceding company directing that
future premiums be paid directly to the Retrocessionaire.  Notwithstanding
anything to the contrary set forth herein, the Retrocedent will not execute and
deliver a Novation Agreement without the prior written approval of the
Retrocessionaire, which approval will not be unreasonably withheld.  The
signature of the Retrocessionaire on a Novation Agreement will be deemed prior
written approval of such Novation Agreement by the Retrocessionaire.

 

ARTICLE 10

 

RESERVES

 

The Retrocessionaire shall maintain reserves with respect to its share of the
Reinsurance Agreements ceded hereunder as are required by applicable law.

 

ARTICLE 11

 

Retrocedent will indemnify and hold the Retrocessionaire harmless against any
damages, claims or causes of action incurred by or asserted against the
Retrocessionaire that arise from the intentional or reckless disregard by the
Retrocedent of its obligations under this Agreement.

 

ARTICLE 12

 

GENERAL CONDITIONS

 

Section 12.1.  Follow the Fortunes.  This Agreement is based on the original
terms of the Reinsurance Agreements so that the Retrocessionaire’s rights and
obligations vis-à-vis the Retrocedent with respect to the reinsurance provided
under this Agreement shall, subject to the terms of this Agreement, follow the
fortunes of the Retrocedent in all respects under the Reinsurance Agreements.

 

8

--------------------------------------------------------------------------------


 

Section 12.2.  No Third Party Rights.  Nothing herein shall be construed to
expand the liability of the Retrocessionaire beyond what is specifically assumed
under this Agreement by creating in any third party any rights hereunder.

 

Section 12.3. Insolvency.  In the event of the insolvency of the Retrocedent,
this reinsurance shall be payable directly to the Retrocedent, or its
liquidator, receiver, conservator or statutory successor, on the basis of the
liability of the Retrocedent without diminution because of the insolvency of the
Retrocedent or because the liquidator, receiver, conservator or statutory
successor of the Retrocedent has failed to pay all or a portion of any claim. 
It is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Retrocedent shall give written notice to the Retrocessionaire
of the pendency of a claim against the Retrocedent with respect to the
Reinsurance Agreements within a reasonable time after such claim is filed in the
liquidation, conservation or rehabilitation proceeding or in the receivership. 
During the pendency of such claim, the Retrocessionaire may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Retrocedent or its liquidator, receiver, conservator or statutory successor. 
The expense thus incurred by the Retrocessionaire shall be chargeable, subject
to the approval of the court, against the Retrocedent as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Retrocedent solely as a result of the defense undertaken
by the Retrocessionaire.

 

Section 12.4.  Access to Records.  Upon reasonable notice, the Retrocessionaire
or its duly authorized representative shall have access to and the right to
inspect the books and records of the Retrocedent that pertain to this Agreement
or the Reinsurance Agreements.  In addition, at the request of the
Retrocessionaire, the Retrocedent shall use commercially reasonable efforts to
cause the ceding company under a Reinsurance Agreement to allow the
Retrocessionaire or its duly authorized representative to have access to and the
right to inspect the books and records of such party to the extent such books
and records pertain to such Reinsurance Agreement.  At the request of the
Retrocessionaire in respect of any ceding company under a Reinsurance Agreement,
the Retrocedent will appoint the Retrocessionaire as its agent for purposes of
gaining access to the books and records of such ceding company.  At the request
of the Retrocessionaire following the execution and delivery of a Novation
Agreement and subject to any applicable confidentiality restrictions, the
Retrocedent promptly will transfer to the Retrocessionaire all books and records
in the Retrocedent’s possession relating to the novated Reinsurance Agreement.

 

Section 12.5.  Offset.  The Retrocessionaire or the Retrocedent may offset any
balance(s) due from one party to the other under this Agreement.  The party
asserting the right of offset may exercise such right at any time whether the
balance(s) due are on account of premiums or losses or otherwise.  In the event
of the insolvency of a party hereto, offsets shall only be allowed in accordance
with applicable law.

 

Section 12.6.  Errors and Omissions.  Any inadvertent delay, omission or error
shall not be held to relieve either party hereto from any liability which would
attach to it hereunder if

 

9

--------------------------------------------------------------------------------


 

such delay, omission or error had not been made, provided such delay, omission
or error is rectified as soon as possible after discovery.

 

Section 12.7.  Governing Law.  This Agreement shall be governed by and is to be
construed in accordance with the laws of the State of New York without giving
effect to conflict of law rules thereof.

 

Section 12.8.  Arbitration.  Any dispute or other matter in question relating to
this Agreement that cannot be resolved by the Retrocedent and the
Retrocessionaire arising out of, or relating to, the formation, interpretation,
performance or breach of this Agreement, whether such dispute arises before or
after termination of this Agreement, will be subject to arbitration. 
Arbitration will be initiated by the delivery of a written notice of demand for
arbitration by one party to the other within a reasonable time after the dispute
has arisen and cannot be otherwise settled by the parties.

 

Within thirty (30) days of the non-initiating party’s receipt of notice of
arbitration, each party will appoint a disinterested individual as arbitrator
and the two so appointed will then appoint a third arbitrator who will serve as
the umpire.  If either party fails to appoint an arbitrator within thirty (30)
days, the other party may appoint the second arbitrator.  If the two arbitrators
do not agree on a third arbitrator within fifteen (15) days of the date on which
the second arbitrator was appointed, the parties shall employ the ARIAS-U.S.
Umpire Appointment Procedures to appoint the third arbitrator.  If the
ARIAS-U.S. Umpire Appointment Procedures have been terminated, the parties shall
jointly petition the New York office of the American Arbitration Association to
appoint the third arbitrator.  The arbitrators will be present or former
officers of insurance or reinsurance companies or attorneys experienced in
reinsurance matters who do not have a personal or financial interest in the
result of the arbitration and who are not past or current officers, employees or
directors of the Retrocedent, the Retrocessionaire or their respective
affiliates.

 

The arbitration hearings will be held in New York, New York, or such other place
as the parties may mutually agree.  Within thirty (30) days after appointment of
the third arbitrator, the panel shall meet and determine timely periods for
briefs, discovery procedures and schedules for hearings.  The decision of the
panel shall be rendered within forty-five (45) days following the termination of
the hearings.

 

In making its decision, the panel shall consider the customs and practices of
the reinsurance industry.  The arbitrators will not be obliged to follow
judicial formalities or the rules of evidence except to the extent required by
the laws of the State of New York.  Insofar as the arbitration panel looks to
substantive law, it shall apply the laws of the State of New York without regard
to its conflict of laws rules.  The decision of any two arbitrators when
rendered in writing shall be final and binding.  The panel is empowered to grant
interim relief as it may deem appropriate.  Judgment upon the award may be
entered in any court having jurisdiction thereof.  The substantive laws of the
State of New York, without regard to its conflict of laws rules, will govern any
action or suit brought to compel any such arbitration or to enforce any award
rendered pursuant to such arbitration.  It is agreed that

 

10

--------------------------------------------------------------------------------


 

the arbitrators shall not have the jurisdiction to authorize any punitive,
exemplary or consequential damage awards between the parties hereto.

 

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be allocated by the panel.  The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

 

Except as provided above, arbitration will be based, to the extent applicable,
upon ARIAS-U.S. procedures.

 

The procedures specified in this Section will be the sole and exclusive
procedures for the resolution of irreconcilable disputes between the parties
arising out of or relating to this Agreement.

 

This Section shall survive the termination of this Agreement.

 

Section 12.9.  Service of Suit.  Each party hereby irrevocably submits to the
nonexclusive jurisdiction of any Federal or State of New York court sitting in
the State of New York over any suit, action or proceeding relating to the
enforcement of the parties’ agreement to arbitrate or the enforcement of an
arbitral award.  Each party irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in such court and any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum.  Each party agrees that a final judgment, not subject to any
further appeal, in any such suit, action or proceeding brought in such a court
shall be conclusive and binding upon it and will be given effect in its state or
country of domicile, as applicable, to the fullest extent permitted by
applicable law and may be enforced in any Federal or State of New York court
sitting in the State of New York, by a suit upon such judgment, provided that
service of process is effected upon it as specified in this Section or as
otherwise permitted by law.  Nothing herein shall be deemed to limit or waive a
party’s right to remove a suit, action or proceeding to Federal court.

 

Further, each party hereby designates the Superintendent of Insurance of the
State of New York, or his successor or successors in office, as the true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding instituted by or on behalf of the other party under this Agreement
and arising out of this Agreement, and hereby designates the person named in the
“Notice” provision of this Agreement as the person to whom the Superintendent or
such successor is authorized to mail such process or a true copy thereof.

 

Each party hereby consents to process being served in any suit, action or
proceeding of the nature referred to above in any Federal or State of New York
court sitting in the State of New York by service of process as set forth above;
provided that, to the extent lawful and possible, written notice of said service
shall be mailed by registered or certified air mail,

 

11

--------------------------------------------------------------------------------


 

postage prepaid, return receipt requested, to the other party at its address
specified herein or to any other address of which such party shall have given
notice.  Each party irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service and agrees that such service
shall be deemed in every respect effective service of process upon such party in
any such suit, action or proceeding and shall, to the fullest extent permitted
by law, be taken and held to be valid and personal service upon and personal
delivery to such party.

 

Service of process may be affected in any other manner permitted by law. Nothing
in this Section shall limit the right of a party to bring proceedings against
the other party in any court having jurisdiction over such other party and such
proceeding for the purpose of enforcing the parties’ agreement to arbitrate or
to enforce an arbitral award.

 

Section 12.10.  Notice.  As used in this Agreement, notice shall mean any and
all notices, requests, demands or other communications required or permitted to
be given hereunder.  All notices shall be in writing and shall be (i) delivered
personally, (ii) sent by an overnight delivery service, or (iii) sent by
confirmed facsimile transmission, addressed to the parties at the addresses set
forth below.  Any such notice shall be deemed given (i) in the case of personal
delivery, when so delivered personally, (ii) if sent by overnight delivery
service, one day after delivery of such notice to such service, and (iii) if
sent by confirmed facsimile transmission, at the time of transmission.

 

If to the Retrocedent:

 

Assured Guaranty Corp.

1325 Avenue of the Americas

New York, NY 10019

Telephone: 212-974-0100

Facsimile: 212-581-3268

Attention: General Counsel

 

If to the Retrocessionaire:

 

ACE American Insurance Company

c/o ACE Tempest Re USA, Inc.

Two Stamford Plaza

281 Tresser Boulevard

Suite 500

Stamford, CT 06901-3264

Telephone: 203-328-7001

Facsimile: 203-328-7003

Attention:  Jacques Bonneau

 

12

--------------------------------------------------------------------------------


 

The Retrocedent and the Retrocessionaire shall provide each other with wiring
instructions for monies to be transferred under this Agreement promptly after
execution of this Agreement and at the time of any change in such instructions.

 

Section 12.11.  Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party.  Notwithstanding the
foregoing, the Retrocessionaire may assign its rights under this Agreement to an
affiliated entity so long as that entity (i) has the same or better Standard and
Poors (“S&P”) rating as then stated by S&P for the Retrocessionaire and (ii)
assumes all of the obligations of the Retrocessionaire hereunder pursuant to a
written agreement reasonably satisfactory to the Retrocedent.

 

Section 12.12.  Amendments.  This Agreement may not be modified or amended
except by mutual written consent of the parties.  The parties will not
unreasonably refuse to make any amendments hereto that are required to be made
in order to obtain the approval or non-disapproval of this Agreement by both the
Pennsylvania Insurance Department and the Maryland Insurance Administration.

 

Section 12.13.  Waivers.  The terms of this Agreement may be waived only with
the written consent of the party waiving compliance. No failure or delay in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

Section 12.14.  Entire Agreement; Rights and Remedies.  This Agreement
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes all prior written and oral statements with respect
hereto.  The rights and remedies provided herein are cumulative and are not
exclusive or any rights or remedies that any party may have at law or in equity.

 

Section 12.15.  Counterparts.  This Agreement may be executed in any number or
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Section 12.16.                  Severability.  If any term, provision, covenant
or condition of this Agreement, or the application thereof to any party or
circumstances, shall be held to be invalid or unenforceable (in whole or in
part) for any reason, the remaining terms, provisions, covenants and conditions
shall continue in full force and effect as if this Agreement had been executed
with the invalid or unenforceable portion eliminated, but only if (a) this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and (b) the deletion of such portion of this Agreement does not substantially
impair the respective benefits or expectations for the parties to this
Agreement.

 

Section 12.17.                  Further Assurances.  Each party hereto shall, at
any time and from time to time after the first date written above, upon request
of any other party hereto, do, execute,

 

13

--------------------------------------------------------------------------------


 

acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all such further acts, instruments, assignments and assurances as may
be reasonably required in order to carry out the intent of this Agreement
(including without limitation any of the foregoing as are reasonably necessary
to obtain the approval or non-disapproval of this Agreement by both the
Pennsylvania Insurance Department and the Maryland Insurance Administration).

 

[The next page is the signature page.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by a duly authorized officer
of each of the parties as of the date first above written.

 

ASSURED GUARANTY CORP.

 

By:

/s/ Geraldine Alfino Egler

 

 

Name: Geraldine Alfino Egler

 

Title: Senior Vice President and General Counsel

 

 

ACE AMERICAN INSURANCE COMPANY

Signed by ACE Tempest Re USA, Inc.

for and on behalf of ACE American Insurance Company

 

 

By:

/s/ Kevin Conlon

 

 

Name: Kevin Conlon

 

Title: Senior Vice President

 

15

--------------------------------------------------------------------------------


 

ANNEX A

 

1. ACE

 

2000 ACE EUROPE TRADE QS

 

 

2000 AGM MOTOROLA TRADE CREDIT

 

 

2001 ACE EUROPE TRADE QS

 

 

2002 ACE EUROPE CR/CTY RISK QS

 

 

2002 ACE EUROPE TRADE QS

 

 

2002 ACE EUROPE/BOREALIS

 

 

2003 ACE EUROPE CR/CTY RISK QS

 

 

2003 ACE EUROPE/BOREALIS

 

 

 

2. Allianz

 

2002 ALLIANZ CREDIT & BOND XL1

 

 

2002 ALLIANZ CREDIT & BOND XL2

 

 

2002 ALLIANZ CREDIT & BOND XL3

 

 

2002 ALLIANZ CREDIT & BOND XL4

 

 

2003 ALLIANZ CREDIT & BOND XL1

 

 

2003 ALLIANZ CREDIT & BOND XL2

 

 

2003 ALLIANZ CREDIT & BOND XL3

 

 

2003 ALLIANZ CREDIT & BOND XL4

 

 

 

3. Atradius

 

1993 NCM PER COUNTRY XL 5

 

 

1994 NCM OPTIONAL QS 5

 

 

1994 NCM OPTIONAL QS 6

 

 

1994 NCM PER COUNTRY XL 5

 

 

1994 NCM PER COUNTRY XL 6

 

 

1995 NCM OPTIONAL QS 2

 

 

1995 NCM PER COUNTRY XL 5

 

 

1995 NCM PER COUNTRY XL 6

 

 

1996 NCM OPTIONAL QS 1

 

 

1996 NCM OPTIONAL QS 2

 

 

1996 NCM OPTIONAL QS 3

 

 

1996 NCM OPTIONAL QS 4

 

 

1996 NCM OPTIONAL QS 5

 

 

1996 NCM OPTIONAL QS 6

 

 

1996 NCM PER COUNTRY XL 5

 

 

1996 NCM PER COUNTRY XL 6

 

 

1997 NCM PER COUNTRY XL 4

 

 

1997 NCM PER COUNTRY XL 5

 

 

1997 NCM RI OPTIONAL QS 4

 

 

1997 NCM RI OPTIONAL QS 5

 

 

1998 NCM BUYER/COUNTRY XL 4

 

 

1998 NCM BUYER/COUNTRY XL 5

 

 

1998 NCM RI OPTIONAL QS 4

 

 

1998 NCM RI OPTIONAL QS 5

 

 

1999 NCM BUYER/COUNTRY XL 3

 

 

1999 NCM BUYER/COUNTRY XL 4

 

 

1999 NCM BUYER/COUNTRY XL 5

 

 

1999 NCM RI OPTIONAL QS 4

 

 

1999 NCM RI OPTIONAL QS 4A

 

 

1999 NCM RI OPTIONAL QS 5

 

 

1999 NCM RI OPTIONAL QS 5A

 

 

2000 NCM BUYER/COUNTRY XL 3

 

--------------------------------------------------------------------------------


 

 

 

2000 NCM BUYER/COUNTRY XL 4

 

 

2000 NCM BUYER/COUNTRY XL 5

 

 

2000 NCM RI OPTIONAL QS 4

 

 

2000 NCM RI OPTIONAL QS 4A

 

 

2000 NCM RI OPTIONAL QS 5

 

 

2000 NCM RI OPTIONAL QS 5A

 

 

2000 NCM WAL-MART STORES QS

 

 

2001 NCM AMERICAS AGG XL

 

 

2001 NCM PER BUYER/COUNTRY XL3

 

 

2001 NCM PER BUYER/COUNTRY XL4

 

 

2001 NCM PER BUYER/COUNTRY XL5

 

 

2001 NCM RI OPTIONAL QS 4

 

 

2001 NCM RI OPTIONAL QS 4A

 

 

2001 NCM RI OPTIONAL QS 5

 

 

2001 NCM RI OPTIONAL QS 5A

 

 

2002 GERLING CREDIT QS

 

 

2002 GERLING CREDIT XL1

 

 

2002 GERLING CREDIT XL2

 

 

2002 GERLING CREDIT XL3

 

 

2002 GERLING CREDIT XL4

 

 

2002 GERLING CREDIT XL5

 

 

2002 NCM AGGREGATE XL

 

 

2002 NCM GROUP CREDIT QS - 1&2

 

 

2002 NCM PER BUYER/COUNTRY XL1

 

 

2002 NCM PER BUYER/COUNTRY XL2

 

 

2002 NCM PER BUYER/COUNTRY XL3

 

 

2002 NCM PER BUYER/COUNTRY XL4

 

 

2002 NCM PER BUYER/COUNTRY XL5

 

 

2003 GERLINGNCM GRP CRED - 1&2

 

 

2003 GERLING-NCM PER BUYER XL1

 

 

2003 GERLING-NCM PER BUYER XL2

 

 

2003 GERLING-NCM PER BUYER XL3

 

 

 

4. BCI

 

2002 BCI/LUMBERMENS MUTUAL QS

 

 

 

5. Cesce

 

2002 CESCE BOND QS

 

 

2002 CESCE CREDIT QS

 

 

2002 CESCE OVERSEAS QS - SEC A

 

 

2002 CESCE OVERSEAS QS - SEC B

 

 

2002 CESCE PER COUNTRY XL

 

 

2002 CESCE PER RISK XL

 

 

2003 CESCE CREDIT QS

 

 

2003 CESCE PER RISK XL

 

 

2003 CESCE SPANISH BOND QS

 

 

 

6. Chubb

 

2002 CHUBB COUNTRY RISKS QS

 

 

2002 CHUBB TRADE CREDIT QS

 

 

2003 CHUBB COUNTRY RISKS QS

 

 

2003 CHUBB TRADE CREDIT QS

 

 

 

7. CNA

 

1996 CNA IN-GEAR/WALMART

 

 

1996 CNA SBS/WAL-MART

 

 

1997 CNA DISPLAY TECHNOLOGY

 

 

1997 CNA INTERSHOE - CAPRE

 

2

--------------------------------------------------------------------------------


 

 

 

1997 CNA SEARS/LG ELEC

 

 

1998 CNA DISPLAY TECHNOLOGY

 

 

1998 CNA INTERSHOE

 

 

1998 CNA LG ELECTONICS/GATEWAY

 

 

1998 CNA LG ELECTRONICS/SEARS

 

 

1998 CNA SBS/WAL-MART

 

 

1998 CNA SPRING FORD/NIKE

 

 

1998 CNA SPRING FORD/WARNACO

 

 

1999 CNA AUTOZONE

 

 

1999 CNA/TOYS “R” US

 

 

2000 CNA AUTOZONE

 

 

2000 CNA AUTOZONE 2

 

 

2000 CNA BED BATH & BEYOND

 

 

2000 CNA BEST BUY

 

 

2000 CNA COMPAQ COMPUTER

 

 

2000 CNA COSTCO WHOLESALE CORP

 

 

2000 CNA HOUDINI

 

 

2000 CNA INGRAM MICRO

 

 

2000 CNA J.C. PENNEY

 

 

2000 CNA QVC CORP.

 

 

2000 CNA STAPLES

 

 

2000 CNA TARGET CORP. 3

 

 

2000 CNA TARGET CORP (DAYTON)

 

 

2000 CNA TJX COMPANIES

 

 

2000 CNA TOYS ‘R US

 

 

2000 CNA WAL-MART STORES

 

 

2000 CNA/OFFICE DEPOT - 1

 

 

2000 CNA/OFFICE DEPOT - 2

 

 

2001 CNA ADOBE SYSTEMS

 

 

2001 CNA AUTOZONE 2

 

 

2001 CNA BEST BUY

 

 

2001 CNA BEST BUY 2

 

 

2001 CNA COMPAQ COMPUTER 2

 

 

2001 CNA COSTCO WHOLESALE

 

 

2001 CNA FEDERATED DEPT

 

 

2001 CNA GATEWAY

 

 

2001 CNA OFFICE DEPOT 2

 

 

2001 CNA PHARM WHOLESALERS

 

 

2001 CNA TOYS ‘R US

 

 

2001 CNA UNITED TECHNOLOGIES

 

 

2001 CNA WAL-MART

 

 

2001 CNA/OFFICE DEPOT 1

 

 

2002 CNA PER-RISK XL

 

 

 

8. Coface

 

1994 COFACE PER BUYER XL

 

 

2000 DEXTA/COFACE CREDIT QS

 

 

2001 COFACE PER BUYER XL 1

 

 

2001 COFACE PER BUYER XL 2

 

 

2001 COFACE PER BUYER XL 3

 

 

2001 COFACE PER BUYER XL 4

 

 

2001 COFACE PER COUNTRY XL 1

 

 

2001 COFACE PER COUNTRY XL 2

 

 

2001 COFACE PER COUNTRY XL 3

 

 

2001 COFACE PER COUNTRY XL 4

 

3

--------------------------------------------------------------------------------


 

 

 

2002 COFACE CEN XL 1

 

 

2002 COFACE CEN XL 2

 

 

2002 COFACE CEN XL 3

 

 

2002 COFACE PER BUYER XL 1

 

 

2002 COFACE PER BUYER XL 2

 

 

2002 COFACE PER BUYER XL 3

 

 

2002 COFACE PER BUYER XL 4

 

 

2002 COFACE PER COUNTRY XL 1

 

 

2002 COFACE PER COUNTRY XL 2

 

 

2002 COFACE PER COUNTRY XL 3

 

 

2002 COFACE PER COUNTRY XL 4

 

 

2002 DEXTA/COFACE CREDIT QS

 

 

2003 COFACE CEN XL 1

 

 

2003 COFACE CEN XL 2

 

 

2003 COFACE CEN XL 3

 

 

2003 COFACE CRED/BOND QS

 

 

2003 COFACE PER BUYER XL 1

 

 

2003 COFACE PER BUYER XL 2

 

 

2003 COFACE PER BUYER XL 3

 

 

2003 COFACE PER BUYER XL 4

 

 

2003 COFACE PER COUNTRY XL 1

 

 

2003 COFACE PER COUNTRY XL 2

 

 

2003 COFACE PER COUNTRY XL 3

 

 

2003 DEXTA/COFACE CREDIT QS

 

 

 

9. Continental

 

1995 CONTINENTAL TRADE FAC

 

 

 

10. Cosec

 

2002 COSEC BOND QS - SECTS A&B

 

 

2002 COSEC CREDIT & BOND XL1

 

 

2002 COSEC CREDIT & BOND XL2

 

 

2002 COSEC CREDIT & BOND XL3

 

 

2002 COSEC CREDIT & BOND XL4

 

 

2002 COSEC CREDIT & BOND XL5

 

 

2002 COSEC CREDIT QS TREATY

 

 

2003 COSEC CREDIT & BOND XL1

 

 

2003 COSEC CREDIT & BOND XL2

 

 

2003 COSEC CREDIT & BOND XL3

 

 

2003 COSEC CREDIT & BOND XL4

 

 

2003 COSEC CREDIT & BOND XL5

 

 

 

11. CYC

 

2003 CRED Y CAUC PER BUYER XL1

 

 

2003 CRED Y CAUC PER BUYER XL2

 

 

2003 CRED Y CAUC PER BUYER XL3

 

 

2003 CREDITO Y CAUCION BOND QS

 

 

2003 CREDITO y CAUCION CRED QS

 

 

 

12. Dansk

 

2001 DANSK MT HOJGAARD

 

 

2001 DANSK/DANISH CROWN 2

 

 

2002 DANSK BOND QS

 

 

2002 DANSK MT HOJGAARD QS

 

 

2002 DANSK RETENTION XL

 

 

2002 DANSK/DANISH CROWN

 

 

2002 DANSK/HOUSE OF PRINCE

 

 

2003 DANSK CREDIT & BOND QS

 

4

--------------------------------------------------------------------------------


 

 

 

2003 DANSK RETENTION XL

 

 

2003 DANSK/HOUSE OF PRINCE

 

 

 

13. Euler

 

1994 HERMES BONDING METRO

 

 

1994 HERMES TRADE XL 3

 

 

1995 HERMES TRADE XL 3

 

 

1995 HERMES TRADE XL 4

 

 

1995 SFAC TRADE XL 1

 

 

1995 SFAC TRADE XL 2

 

 

1995 SFAC TRADE XL 3

 

 

1995 SFAC TRADE XL 4

 

 

1995 TI EXPORT XL 5

 

 

1996 HERMES TRADE XL 3

 

 

1996 HERMES TRADE XL 4

 

 

1996 SFAC TRADE XL 1

 

 

1996 SFAC TRADE XL 2

 

 

1996 SFAC TRADE XL 3

 

 

1996 SFAC TRADE XL 4

 

 

1997 ACI TRADE PER BUYER XL 5

 

 

1997 ACI TRADE PER BUYER XL 6

 

 

1997 ACI TRADE PER BUYER XL 7

 

 

1997 ACI TRADE PER BUYER XL 8

 

 

1997 ACI TRADE PER BUYER XL 9

 

 

1997 HERMES TRADE XL 3

 

 

1997 HERMES TRADE XL 4

 

 

1997 SFAC TRADE XL 1

 

 

1997 SFAC TRADE XL 2

 

 

1997 SFAC TRADE XL 3

 

 

1997 SFAC TRADE XL 4

 

 

1997 SFAC TRADE XL 5

 

 

1997 SFAC TRADE XL 6

 

 

1998 ACI TRADE PER BUYER XL 3

 

 

1998 ACI TRADE PER BUYER XL 4

 

 

1998 ACI TRADE PER BUYER XL 5

 

 

1998 HERMES TRADE XL 3

 

 

1998 HERMES TRADE XL 4

 

 

1998 SFAC TRADE XL 1

 

 

1998 SFAC TRADE XL 2

 

 

1998 SFAC TRADE XL 3

 

 

1998 SFAC TRADE XL 4

 

 

1998 SFAC TRADE XL 5

 

 

1998 SFAC TRADE XL 6

 

 

1999 HERMES TRADE XL 3

 

 

1999 HERMES TRADE XL 4

 

 

1999 SFAC TRADE RETENTION XL 1

 

 

1999 SFAC TRADE RETENTION XL 2

 

 

1999 SFAC TRADE RETENTION XL 3

 

 

1999 SFAC TRADE RETENTION XL 4

 

 

2000 HERMES TRADE XL 3

 

 

2000 HERMES TRADE XL 4

 

 

2000 SFAC CREDIT XL 1

 

 

2000 SFAC CREDIT XL 2

 

 

2000 SFAC CREDIT XL 3

 

 

2000 SFAC CREDIT XL 4

 

5

--------------------------------------------------------------------------------


 

 

 

2000 SFAC CREDIT XL 5

 

 

2001 E&H RETENTION XL1

 

 

2001 E&H RETENTION XL2

 

 

2001 E&H RETENTION XL3

 

 

2001 E&H RETENTION XL4

 

 

2001 HERMES TRADE XL 1

 

 

2001 HERMES TRADE XL 2

 

 

2001 HERMES TRADE XL 3

 

 

2001 HERMES TRADE XL 4

 

 

2001 SFAC CREDIT QS

 

 

2001 SFAC CREDIT XL 1

 

 

2001 SFAC CREDIT XL 2

 

 

2001 SFAC CREDIT XL 3

 

 

2001 SFAC CREDIT XL 4

 

 

2001 SFAC CREDIT XL 5

 

 

2002 ACI PER RISK XL 1

 

 

2002 ACI PER RISK XL 2

 

 

2002 ACI PER RISK XL 3

 

 

2002 ACI PER RISK XL 4

 

 

2002 ACI PER RISK XL 5

 

 

2002 ACI TRADE CREDIT QS

 

 

2002 COBAC RETAIL QS

 

 

2002 COBAC RETENTION XL 1

 

 

2002 COBAC RETENTION XL 2

 

 

2002 COBAC RETENTION XL 3

 

 

2002 COBAC RETENTION XL 4

 

 

2002 COBAC TRADE QS

 

 

2002 HERMES C&G BOND SURPLUS

 

 

2002 HERMES TRADE XL1

 

 

2002 HERMES TRADE XL2

 

 

2002 HERMES TRADE XL3

 

 

2002 HERMES TRADE XL4

 

 

2002 SFAC TRADE CREDIT QS

 

 

2002 SFAC TRADE CREDIT XL 1

 

 

2002 SFAC TRADE CREDIT XL 2

 

 

2002 SFAC TRADE CREDIT XL 3

 

 

2002 SFAC TRADE CREDIT XL 4

 

 

2002 SFAC TRADE CREDIT XL 5

 

 

2002 SIAC CREDIT & BOND QS

 

 

2002 SIAC CREDIT & BOND XL1

 

 

2002 SIAC CREDIT & BOND XL2

 

 

2002 SIAC CREDIT & BOND XL3

 

 

2002 TI CREDIT RETENTION XL1

 

 

2002 TI CREDIT RETENTION XL2

 

 

2002 TI CREDIT RETENTION XL3

 

 

2002 TI CREDIT RETENTION XL4

 

 

2002 TI CREDIT RETENTION XL5

 

 

2002 TI GLOBAL CREDIT QS

 

 

2003 EULER-ACI PER RISK XL 1

 

 

2003 EULER-ACI PER RISK XL 2

 

 

2003 EULER-ACI PER RISK XL 3

 

 

2003 EULER-ACI PER RISK XL 4

 

 

2003 EULER-ACI TRADE CREDIT QS

 

 

2003 EULER-COBAC RET XL 1

 

6

--------------------------------------------------------------------------------


 

 

 

2003 EULER-COBAC RET XL 2

 

 

2003 EULER-COBAC RET XL 3

 

 

2003 EULER-COBAC RET XL 4

 

 

2003 EULER-COBAC RETAIL QS

 

 

2003 EULER-COBAC TRADE QS

 

 

2003 EULER-CREDITO CREDIT QS

 

 

2003 EULER-CREDITO CREDIT XL1

 

 

2003 EULER-CREDITO CREDIT XL2

 

 

2003 EULER-SFAC TRADE CRED QS

 

 

2003 EULER-SFAC TRADE CRED XL1

 

 

2003 EULER-SFAC TRADE CRED XL2

 

 

2003 EULER-SFAC TRADE CRED XL3

 

 

2003 EULER-SFAC TRADE CRED XL4

 

 

2003 EULER-SFAC TRADE CRED XL5

 

 

2003 EULER-SIAC CRED/BOND XL1

 

 

2003 EULER-SIAC CRED/BOND XL2

 

 

2003 EULER-SIAC CRED/BOND XL3

 

 

2003 EULER-SIAC CREDIT/BOND QS

 

 

2003 EULER-TI CREDIT RET XL1

 

 

2003 EULER-TI CREDIT RET XL2

 

 

2003 EULER-TI CREDIT RET XL3

 

 

2003 EULER-TI CREDIT RET XL4

 

 

2003 EULER-TI CREDIT RET XL5

 

 

2003 EULER-TI GLOBAL CREDIT QS

 

 

2003 HERMES C&G BOND SURPLUS

 

 

2003 HERMES TRADE QS

 

 

2003 HERMES TRADE XL1

 

 

2003 HERMES TRADE XL2

 

 

2003 HERMES TRADE XL3

 

 

 

14. Exporters

 

2002 EIC CREDIT & COUNTRY QS

 

 

2002 EIC PER RISK XL

 

 

2003 EIC PER RISK XL

 

 

 

15. FCIA

 

2002 FCIA TRADE SURPLUS SHARE

 

 

2003 FCIA CRED/COUNTRY SS

 

 

2003 FCIA PER BUYER XL1

 

 

2003 FCIA PER BUYER XL2

 

 

2003 FCIA PER BUYER XL3

 

 

 

16. FPG

 

1996 FPG PENSION AGG XL

 

 

1996 FPG PER RISK XL

 

 

1997 FPG PENSION AGG XL 1

 

 

1998 FPG PENSION AGG XL 2

 

 

1999 FPG/ERICSSON XL-1

 

 

1999 FPG/ERICSSON XL-2

 

 

2000 FPG PENSION AGG XL 2

 

 

2000 FPG PENSION AGG XL 3

 

 

2000 FPG/ERICSSON XL

 

 

2001 FPG ERICSSON XL

 

 

2002 FPG ERICSSON XL

 

 

2002 FPG PENSION AGG XL 1

 

 

2002 FPG PENSION AGG XL 2

 

 

2002 FPG PENSION AGG XL 3

 

7

--------------------------------------------------------------------------------


 

 

 

2003 FPG PENSION AGG XS 4

 

 

 

17. Garantia

 

1997 GARANTIA UPM-KYMMENE XL 2

 

 

1998 GARANTIA/ENSO GROUP XL

 

 

2000 GARANTIA UPM KYMMENE XL-2

 

 

2001 GARANTIA UPM KYMMENE XL4

 

 

2002 GARANTIA WARTSILA

 

 

 

18. Gipac

 

2003 GIPAC BOND QS

 

 

2003 GIPAC PER BUYER XL 1

 

 

2003 GIPAC PER BUYER XL 2

 

 

2003 GIPAC PER BUYER XL 3

 

 

2003 GIPAC STOP LOSS XL

 

 

 

19. Hartford

 

1997 HARTFORD RISK XL 2

 

 

1997 HARTFORD RISK XL 3

 

 

1997 HARTFORD RISK XL 4

 

 

1998 HARTFORD RISK XL 2

 

 

1998 HARTFORD RISK XL 3

 

 

1998 HARTFORD RISK XL 4

 

 

 

20. HCC

 

2002 ST PAUL ESPANA BOND QS A

 

 

2002 ST PAUL ESPANA BOND QS B

 

 

2003 HCC ESP BOND QS A

 

 

2003 HCC ESP BOND QS B

 

 

 

21. ICIC

 

2002 ICIC PER COUNTRY XL1

 

 

2002 ICIC PER COUNTRY XL2

 

 

2002 ICIC PER COUNTRY XL3

 

 

2002 ICIC PER RISK XL1

 

 

2002 ICIC PER RISK XL2

 

 

2002 ICIC TRADE CREDIT QS

 

 

2003 ICIC PER COUNTRY XL1

 

 

2003 ICIC PER COUNTRY XL2

 

 

2003 ICIC PER COUNTRY XL3

 

 

2003 ICIC PER RISK XL1

 

 

2003 ICIC PER RISK XL2

 

 

2003 ICIC TRADE CREDIT QS

 

 

 

22. Polish Re

 

2003 PTR CREDIT & BOND TREATY

 

 

2002 PTR CREDIT & BOND FAC

 

 

2002 PTR CREDIT & BOND TREATY

 

 

 

23. RSA

 

2002 RSA BOND QS - SECTION A

 

 

2002 RSA BOND QS - SECTION B

 

 

2002 RSA CREDIT QS - SECTION A

 

 

2002 RSA CREDIT QS - SECTION B

 

 

2002 RSA CREDIT QS - SECTION C

 

 

2002 RSA SAFEWAY FAC QS

 

 

2003 RSA BOND QS - SECTION A

 

 

2003 RSA BOND QS - SECTION B

 

 

2003 RSA CREDIT QS - SECTION A

 

 

2003 RSA CREDIT QS - SECTION B

 

 

2003 RSA/MARKS & SPENCER

 

8

--------------------------------------------------------------------------------


 

 

 

 

2003-2 RSA/MARKS & SPENCER

 

 

 

 

 

24. SCOR

 

2002 SCOR RETRO XL

 

 

 

 

 

25. Segumext

 

2000 SEGUMEXT FACULTATIVE QS

 

 

 

2000 SEGUMEXT QUOTA SHARE

 

 

 

2001 SEGUMEXT QUOTA SHARE

 

 

 

 

 

26. St. Paul Intern’l

 

2002 ST PAUL FRENCH QS - A & B

 

 

 

 

 

27. St Paul Surety

 

2002 ST PAUL SURETY XL2

 

 

 

2002 ST PAUL SURETY XL3

 

 

 

2002 ST PAUL SURETY XL4

 

 

 

2002 ST PAUL SURETY XL5

 

 

 

2003 ST PAUL SURETY XL1

 

 

 

2003 ST PAUL SURETY XL2

 

 

 

2003 ST PAUL SURETY XL3

 

 

 

2003 ST PAUL SURETY XL4

 

 

 

 

 

28. Swiss Re

 

1996 SWISS RE SURETY XL 2

 

 

 

 

 

29. Unistrat

 

2002 UNISTRAT PER COUNTRY XL1

 

 

 

2002 UNISTRAT PER COUNTRY XL2

 

 

 

2002 UNISTRAT PER COUNTRY XL3

 

 

 

2002 UNISTRAT QUOTA SHARE

 

 

 

2003 UNISTRAT PER COUNTRY XL1

 

 

 

2003 UNISTRAT PER COUNTRY XL2

 

 

 

2003 UNISTRAT PER COUNTRY XL3

 

 

 

2003 UNISTRAT QUOTA SHARE

 

 

 

 

 

30. Victoria Re

 

1997 VICTORIA RE - METRO XL 1

 

 

 

1997 VICTORIA RE - METRO XL 2

 

 

 

1998 VICTORIA RE - METRO XL 1

 

 

 

1998 VICTORIA RE - METRO XL 2

 

 

 

1998 VICTORIA RE - METRO XL 3

 

 

 

1998 VICTORIA RE - REWE GROUP

 

 

 

 

1. Allianz

 

2004 ALLIANZ CREDIT & BOND XL1

 

 

2004 ALLIANZ CREDIT & BOND XL2

 

 

2004 ALLIANZ CREDIT & BOND XL3

 

 

2004 ALLIANZ CREDIT & BOND XL4

 

 

 

2. Atradius

 

2004 GERLINGNCM GRP CRED - 1&2

 

 

2004 GERLING-NCM PER BUYER XL1

 

 

2004 GERLING-NCM PER BUYER XL2

 

 

2004 GERLING-NCM PER BUYER XL3

 

 

 

3. Cesce

 

2004 CESCE CREDIT QS

 

 

2004 CESCE PER RISK XL 1

 

 

2004 CESCE PER RISK XL 2

 

 

2004 CESCE PER RISK XL 3

 

 

2004 CESCE SPANISH BOND QS

 

9

--------------------------------------------------------------------------------


 

4. Coface

 

2004 COFACE CRED/BOND QS

 

 

2004 COFACE PER BUYER XL 1

 

 

2004 COFACE PER BUYER XL 2

 

 

2004 COFACE PER BUYER XL 3

 

 

2004 COFACE PER BUYER XL 4

 

 

2004 COFACE PER COUNTRY XL 1

 

 

2004 COFACE PER COUNTRY XL 2

 

 

2004 COFACE PER COUNTRY XL 3

 

 

 

5. Cosec

 

2004 COSEC CREDIT & BOND XL1

 

 

2004 COSEC CREDIT & BOND XL2

 

 

2004 COSEC CREDIT & BOND XL3

 

 

2004 COSEC CREDIT & BOND XL4

 

 

 

6. CYC

 

2004 CRED Y CAUC PER BUYER XL1

 

 

2004 CRED Y CAUC PER BUYER XL2

 

 

2004 CRED Y CAUC PER BUYER XL3

 

 

2004 CREDITO Y CAUCION BOND QS

 

 

2004 CREDITO y CAUCION CRED QS

 

 

 

7. Dansk

 

2004 DANSK CREDIT & BOND QS

 

 

2004 DANSK RETENTION XL

 

 

 

8. Euler

 

2004 EHERMES-ACI PER RISK XL 1

 

 

2004 EHERMES-ACI PER RISK XL 2

 

 

2004 EHERMES-ACI PER RISK XL 3

 

 

2004 EHERMES-ACI PER RISK XL 4

 

 

2004 EHERMES-ACI TRADE CREDIT QS

 

 

2004 EHERMES-BENELUX RET XL 1

 

 

2004 EHERMES-BENELUX RET XL 2

 

 

2004 EHERMES-BENELUX RET XL 3

 

 

2004 EHERMES-BENELUX RET XL 4

 

 

2004 EHERMES-BENELUX RETAIL QS

 

 

2004 EHERMES-BENELUX TRADE QS

 

 

2004 EHERMES-CREDITO CREDIT QS

 

 

2004 EHERMES-CREDITO CREDIT XL1

 

 

2004 EHERMES-CREDITO CREDIT XL2

 

 

2004 EHERMES-SFAC TRADE CRED QS

 

 

2004 EHERMES-SFAC TRADE CRED XL1

 

 

2004 EHERMES-SFAC TRADE CRED XL2

 

 

2004 EHERMES-SFAC TRADE CRED XL3

 

 

2004 EHERMES-SFAC TRADE CRED XL4

 

 

2004 EHERMES-SFAC TRADE CRED XL5

 

 

2004 EHERMES-SIAC CRED/BOND XL1

 

 

2004 EHERMES-SIAC CRED/BOND XL2

 

 

2004 EHERMES-SIAC CRED/BOND XL3

 

 

2004 EHERMES-SIAC CREDIT/BOND QS

 

 

2004 EHERMES-UK CREDIT RET XL1

 

 

2004 EHERMES-UK CREDIT RET XL2

 

 

2004 EHERMES-UK CREDIT RET XL3

 

 

2004 EHERMES-UK CREDIT RET XL4

 

 

2004 EHERMES-UK CREDIT RET XL5

 

 

2004 EHERMES-UK GLOBAL CREDIT QS

 

10

--------------------------------------------------------------------------------


 

 

 

2004 EHERMES GUARANTEE BOND SURPLUS

 

 

2004 EHERMES KREDIT TRADE QS

 

 

2004 EHERMES KREDIT TRADE XL1

 

 

2004 EHERMES KREDIT TRADE XL2

 

 

2004 EHERMES KREDIT TRADE XL3

 

 

 

9. FCIA

 

2004 FCIA CRED/COUNTRY SS

 

 

2004 FCIA PER BUYER XL1

 

 

2004 FCIA PER BUYER XL2

 

 

2004 FCIA PER BUYER XL3

 

 

 

10. HCC

 

2004 HCC ESP BOND QS

 

 

 

11. ICIC

 

2004 ICIC PER COUNTRY XL1

 

 

2004 ICIC PER COUNTRY XL2

 

 

2004 ICIC PER COUNTRY XL3

 

 

2004 ICIC PER RISK XL1

 

 

2004 ICIC PER RISK XL2

 

 

2004 ICIC TRADE CREDIT QS

 

 

 

12. RSA

 

2004 RSA BOND QS - SECTION A

 

 

2004 RSA BOND QS - SECTION B

 

 

 

13. SINOSURE

 

2004 SINOSURE CREDIT QS

 

 

 

14. St Paul Surety

 

2004 ST PAUL SURETY XL1

 

 

2004 ST PAUL SURETY XL2

 

 

2004 ST PAUL SURETY XL3

 

 

2004 ST PAUL SURETY XL4

 

11

--------------------------------------------------------------------------------